341 So.2d 918 (1977)
Danny A. IVEY
v.
STATE of Mississippi.
No. 49388.
Supreme Court of Mississippi.
January 26, 1977.
Merrida P. Coxwell, Jackson, for appellant.
A.F. Summer, Atty. Gen., by Karen Gilfoy, Asst. Atty. Gen., Jackson, for appellee.
Before GILLESPIE, SMITH and WALKER, JJ.
GILLESPIE, Chief Justice:
As required and by authority of Jackson v. State, 337 So.2d 1242 (Miss. 1976), this case is reversed and remanded for trial in accordance with Jackson v. State.
REVERSED AND REMANDED.
PATTERSON, and INZER, P. JJ., and SMITH, ROBERTSON, SUGG, WALKER, BROOM and LEE, JJ., concur.